Citation Nr: 0938151	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  09-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
August 1957. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for a back 
disability.  

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.


FINDING OF FACT

A back disability was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is any 
current back disability otherwise related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the 
Veteran's active duty service, nor may in service incurrence 
be  presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court is 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that his back disability began in 
service and believes that his current back disability is 
related to service. 

At the outset, the Board notes that the Veteran's service 
treatment records are unavailable for review.  The RO 
determined in March 2008 that the Veteran's records may have 
been lost in the 1973 fire at the National Personnel Records 
Center (NPRC).  At this time, the Board notes that it is 
satisfied that the RO has taken all necessary steps to secure 
service treatment records and, given the responses from the 
NPRC, that additional efforts would be futile.   38 U.S.C.A. 
§ 5103A(b).  In a case such as this, where service treatment 
records are unavailable, the Board is mindful of the 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  Additionally, the 
Veteran has not alleged seeking treatment while in service 
for a back disability. 

Essentially, service connection may be granted if the 
evidence establishes that the claimed disorder is related to 
service.  Applying the Hickson analysis, the initial question 
is whether there is evidence of a current back disability. 

The evidentiary record includes several VA treatment records 
and private treatment reports.  A January 1973 VA treatment 
report indicates a diagnosis of chronic low back strain.  
Subsequent VA treatment reports and private treatment reports 
include an assessment of chronic low back pain.  The record 
also shows the Veteran has had three prior surgeries on his 
back and various other diagnoses regarding his back pain, 
including degenerative joint disease of the lumbar spine, 
post-laminectomy syndrome, and lumbar spondylosis.

With respect to Hickson element (2), service treatment 
records are unavailable as explained above.  Thus, although 
the Veteran claims that he incurred a back injury during 
service, there is no confirmation of this.  Additionally, 
there is no competent evidence contemporaneous with service 
or since service from any other source that establishes that 
a back disability was either present coincident with service, 
or is related to an injury, disease, or event of service 
origin.  

During his July 2009 hearing, the Veteran reported that his 
back disability began as a result of falling on poles during 
boot camp, and his spouse testified that he had a back 
problem when he got out of service.  However, statements by 
the Veteran and his spouse do not serve as competent evidence 
on the question of a diagnosis of a back disability during 
service, because the diagnosis of a back disability is not 
capable of lay observation and is beyond the competence of 
the Veteran and his spouse.  Furthermore, during the May 2009 
hearing, the Veteran reported that he did not receive 
treatment during service for a back injury.  

With reference to Hickson element (3), for the Veteran to be 
successful in this claim, the evidence must show that it is 
at least as likely as not that the current back disability is 
related to a disease, injury, or event that occurred in 
service.  If the preponderance of the evidence shows 
otherwise, the Veteran's claim must be denied.  

In this case, while the Veteran believes that his current 
back disability is related to service, he has not presented 
any evidence to support that assertion.  There is no 
competent evidence which establishes that the Veteran's 
current back disability is medically related to the Veteran's 
period of service.

The Board has considered the statements made by the Veteran 
during his hearing relating his current back disability to 
service.  While the Veteran is competent to relate that he 
experienced symptoms in service, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any current claimed disorder.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Groveitt v. Brown, 5 
Vet. App. 91, 93 (1993).  None of the Veteran's post-service 
evidence contains an opinion linking a back disability to 
service.

Furthermore, the Veteran's assertions are not credible.  The 
Veteran's statements are inconsistent with the objective 
evidence of record.  According to the July 2009 hearing, the 
Veteran reported that he injured his back when he fell on a 
pole during boot camp in service.  However, a 1973 VA 
treatment report reflects that the Veteran complained of 
injuring his back 10 years prior when a wall fell on his 
back.  The VA examiner also noted that the Veteran fell off 
of a haystack a year prior and was under the care of a 
chiropractor for at least six months.  A February 1994 
progress note from Dr. M. indicates that the Veteran 
experienced back pain after slipping on ice.  A December 2008 
VA neurosurgery note reflects that the Veteran has a chronic 
history of back pain dating to an injury back in 1972.  The 
1973 report also includes an x-ray report which, along with 
subsequent x-ray and MRI findings, shows old compression 
involving the anterior border of the body of the first lumbar 
vertebrae.  However, there is no evidence of an opinion 
indicating that any current back disability is related to 
service.

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); see also 38 C.F.R. § 3.303(d).  
However, such is not demonstrated in this case.  Moreover, as 
noted above, the Board does not find the Veteran's 
contentions in this regard to be credible, when viewed in 
conjunction with the record as a whole.  

In essence, the Board affords the Veteran's statements less 
probative weight in light the available objective evidence of 
record.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.) 

The lapse in time between service and the first diagnosis of 
a back disability also weighs against the Veteran's claim.  
It is significant to point out that the evidence of record 
establishes that the Veteran was not treated for a back 
disability until 1973, many years after his discharge from 
service.  Since the first occurrence of a back disability is 
noted over 15 years after his separation from active duty in 
1957, with no medical evidence otherwise relating any back 
disability to his military service and no evidence of a 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service and this weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period after service 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Thus, there is simply no basis to grant 
the Veteran's claim for a back disability. 

Although the Board again acknowledges that the Veteran's 
service treatment records are missing, thereby triggering a 
heightened obligation to more fully explain the reasons and 
bases for this decision, this unfortunate circumstance, 
alone, does not obviate the need to have medical nexus 
evidence supporting the claim.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare, 1 Vet. App. at 367.  That is to 
say, there is no reverse presumption for granting the claim.  
See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

It follows that there is no basis to award service connection 
for a back disability based on chronicity in service or 
continuous symptoms thereafter.  In addition, because the 
Veteran was not diagnosed with any arthritis within one year 
after discharge from service, presumptive service connection 
is not warranted.  Moreover, there is simply no competent, 
medical evidence or opinion that in any way relates his 
current back disability to his period of active military 
service.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a back disability.  Thus, the benefit 
of the doubt doctrine does not apply to the instant case and 
the claim is denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed.  Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
January 2009, before the original adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have. The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in January 2009.  In any 
event, questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claim has been 
denied.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied. 
 Private and VA treatment records dated from 1973 to 2009 
were obtained and associated with the claims folder.  The RO 
attempted to obtain the Veteran's service treatment records 
from the National Personnel Records Center (NPRC).  The NPRC 
responded that the Veteran's service treatment records were 
fire related.  See March 2008 Findings of Unavailability of 
Service Records.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
current back disability claim at issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, 
the standards of McLendon are not met in this case.  The 
evidence reflects neither a back disability in service, nor 
that any current back disability is linked to service.  
Additionally, sufficient evidence of continuity of 
symptomatology of such disorder since service has not been 
shown.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Under the circumstances, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


